Citation Nr: 0810905	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1978 to July 1982 
and from December 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for PTSD.

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Waco, Texas 
concerning the issue on appeal.  A copy of the hearing 
transcript has been associated with the claims file.

This matter was before the Board in March 2006 and was then 
remanded for further development.  


FINDINGS OF FACT

1. Prior to September 20, 2006, the veteran's PTSD most 
closely approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

2. Beginning September 20, 2006, the veteran's PTSD most 
closely approximates occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

3. The veteran's PTSD does not approximate occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1. Prior to September 20, 2006, the criteria for a disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).

2. Beginning September 20, 2006, the criteria for a 
disability rating of 50 percent, but no more, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2002 
and April 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the division of 
responsibility between the veteran and VA for obtaining 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claim.

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires for an increased rating claim requires that: 
(1) VA notify the claimant that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the April 2006 letter notified the veteran that 
he must provide medical or lay evidence demonstrating a 
worsening of the disability, including impact on employment, 
and that disability ratings are determined by applying the 
rating schedule to the disability as appropriate.  The letter 
also provided specific examples of the medical and lay 
evidence that would be relevant to establishing an increased 
rating.  The Board notes that the diagnostic code under which 
the veteran is rated is not one whereby the rating is 
determined by a specific measurement or test result.  Thus, 
the Board finds that the veteran was provided adequate notice 
by VA under Vazquez-Flores.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in April 2006.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in August 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in April 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, VA 
examinations, the veteran's testimony at his November 2005 
Board hearing, and written statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following apply:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, VA hospital treatment records indicate 
that the veteran was hospitalized between November 28, 2001 
and December 18, 2001.

On admittance, the veteran was given a global assessment of 
functioning (GAF) score of 25.  The veteran reported that 
several days prior a co-worker had asked him about a plane 
crash he had witnessed while stationed in Alaska, that he 
started re-experiencing significant trauma and overwhelming 
traumatic memories, and that he was having nightmares and 
suicidal ideation and hearing voices.  He also described 
being stationed in the desert near Iraq and witnessing a 
particular type of spider eat part of a man's face off.  
While hospitalized, during one session, he began associating 
his thoughts and feelings to the traumatic plane crash he 
witnessed, reported that he was smelling jet fuel and could 
see flames behind the therapist's head, and was visibly 
shaken, and it was necessary to introduce a relaxation 
exercise to calm him down.  It was noted that it appeared 
that when he was confronted with stimuli that were strongly 
related to his traumatic experience of the plane crash, he 
became easily overwhelmed and even may have experienced 
psychotic symptomatology.

Also, at the time of admission, the following was noted: the 
veteran was appropriately dressed, with slight psychomotor 
retardation and red eyes; he was described as polite, 
cooperative and communicative, his mood was down and his 
affect was blunted; speech was reportedly normal speed and 
volume; he denied any perceptual disturbance such as 
hallucinations; thought processes  were described as linear; 
he related having suicidal thoughts without any intention or 
plan and denied any homicidal ideation; judgment and insight 
were described as good; he appeared oriented in all spheres 
and was able to complete tasks of mental status including 
memory attention, concentration, and abstract reasoning; the 
following day he continued to be well-oriented, but 
demonstrated some odd facial mannerisms in that he had an 
intermittent tick of his left eye, was quickly shifting from 
a smile to a look of sadness without a shift in topic and 
tended to look away during times when his facial expression 
would become dysphoric; he demonstrated some halting speech; 
his reaction time when responding to the questions was 
slightly slow but he never got derailed or demonstrated any 
loose or tangential thinking; and, at the time he admitted 
that he had been having crying spells before coming in and 
experienced several crying spells on the first day in the 
hospital, but none after that.  The veteran reported that he 
continued to have some intermittent episodes of an intrusive 
voice through the first week or so of his stay, but denied 
that they continued beyond that.  The following was also 
noted: that his mood was significantly improved; that a 
discussion of a particular topic led him to re-experience 
traumatic memories from the plane crash that he had observed 
and participated in the rescue operation, but that he was 
fairly easily redirected and was a cooperative participant in 
a relaxation exercise; that he was very active in his 
treatment and demonstrated significant insight into the 
nature of his own difficulties; that he had significant 
psychological and intellectual resources to cope with 
difficulties, but that the memory of the traumatic 
experiences could easily overwhelm him by related stimuli.

During the course of his hospital stay, the veteran was given 
a personality assessment inventory clinical interpretive 
report.  The report indicates that results may have been 
distorted, as test validity results indicated that the 
veteran may not have answered in a completely forthright 
manner, and the nature of his responses might lead the 
evaluator to form a somewhat inaccurate impression of the 
veteran.  It was also noted that, based on the style of 
responding, the veteran's response patterns indicated a 
defensiveness about particular personal shortcomings as well 
as an exaggeration of certain problems, and that the test 
results involved potentially considerable distortion and were 
unlikely to be an accurate reflection of the veteran's 
objective clinical status.  It was also noted that, despite 
the general level of negative distortion, there were some 
areas where the veteran described problems of greater 
intensity than were typically obtained, even among 
respondents with similarly negative response styles, and 
these areas could indicate problems that the veteran was 
particularly motivated to appear to have, such as routine 
physical complaints, failures in close relationships, 
inflated self-esteem, impact of traumatic events, and low 
frustration tolerance.

The test results from the personality assessment inventory 
indicated the following: profile patterns of the type of the 
veteran were usually associated with marked distress, and, 
unless there was extensive distortion or exaggeration of 
symptomatology, severe impairment in functioning was 
typically present; results suggested significant thinking and 
concentration problems, accompanied by prominent agitation 
and distress; that the veteran was likely to be withdrawn and 
isolated, and that he may have had few if any close 
interpersonal relationships and may have gotten quite anxious 
and threatened by such relationships; that his social 
judgment was probably fairly poor and he had difficulty 
making decisions; that the veteran's thought process were 
likely to be marked by confusion, distractibility and 
difficulty concentrating, and that he may have experienced 
thoughts as being somehow blocked or disrupted, but that 
active psychotic symptoms such as hallucinations or delusion 
did not appear to be a prominent part of the clinical 
picture; the veteran indicated that he experienced a 
discomforting level of anxiety and tension, and was likely to 
be plagued by worry to the degree that his ability to 
concentrate and attend were significantly compromised; the 
veteran indicated that he experienced fear or anxiety 
surrounding some situations, and was likely to display 
significant symptoms related to traumatic stress; it was 
likely that he had a history of involvement in intense and 
volatile relationships and tended to be preoccupied with 
consistent fears of being abandoned or rejected by those 
around him, and was impulsive and prone to behaviors likely 
to be self-harmful or self destructive; that the veteran 
reported a number of difficulties consistent with a 
significant depressive experience; that his self-description 
indicated significant suspiciousness and his relations with 
others; that he described significant problems frequently 
associated with aspects of a manic episode of a level of 
severity that was uncommon even in clinical samples, 
primarily characterized by irritability; and he described a 
personality style that was consistent with a number of 
antisocial character features.

It was noted that psychological testing results and clinical 
observation suggested that the veteran was a person who would 
have significant difficulty coping with circumstances that 
involved crisis or emergency type situations, as these were 
related to significant traumatic memories of the plane crash 
and other experiences he had during his military experience, 
and that it appeared that this intermittent psychotic 
symptomatology and confusion was less an issue of a chronic 
psychotic state that it was related to situations in which 
traumatic memories were re-experienced due to type of stimuli 
in his environment that elicits them.  The veteran denied 
that his suicidal thoughts continued through the majority of 
his hospital stay, and denied that he had any intention to 
act on thoughts of self harm upon admission and discharge, 
and denied that he had any intention to harm anybody else.  
The veteran reported a reduction in depressive and anxious 
symptomatology while in the hospital, as well as a 
significant decrease in the compulsive counting of letters of 
words.  Testing suggested that psychotic symptoms occurred 
exclusively in the context of the trauma or re-experience of 
the trauma.

On discharge, the veteran's clinical condition was noted to 
be significantly improved, especially when compared with his 
condition on admission.  He was noted to demonstrate a bright 
affect, positive attitude, and realistic expectations about 
the length of and course of treatment on an outpatient basis.  
He was oriented in all spheres and thoughts were logical and 
goal-directed, he demonstrated no psychotic symptomatology 
and denied experiencing any, he denied any thoughts of 
harming himself or others, and there were no other clinical 
indications of danger to himself or others on discharge.  The 
veteran's treating psychologists recommended, based on the 
veteran's descriptions of is current duties, that he should 
not return to duties involving significant crisis or in which 
an inaccurate transmission of information could lead to 
danger.  They noted that it did appear that the veteran had 
significant capacity to perform other types of duties, but it 
was only these types of trauma-related circumstances that 
they recommended against.  On discharge, the veteran was 
diagnosed as having PTSD with trauma-related psychotic 
features, and he was given a GAF score of 68.

A January 2002 VA psychiatry progress note indicates the 
following: the veteran was well-dressed and groomed; general 
behavior was cooperative and compliant, and mildly anxious 
throughout the interview; psychomotor activity was within 
normal limits, with recurrent tics on the left side of the 
face; the veteran was alert, oriented, coherent, friendly, 
and openly knowledgeable, with no evidence of disorientation; 
the veteran was able to care for himself and dress and feed 
himself; speech pattern showed the quality, quantity, 
modulations intensity and pitch to be appropriate and within 
normal limits, eye contact was positive; mood was primarily 
focused on anxiety, although he had a rather sad-appearing, 
fearful appearing expression his face; affect was congruent 
to state of mood, and he appeared to be a very anxious, very 
sad and depressed individual; thought content included 
intrusive thoughts of suicidal ideology, but he denied any 
homicidal ideology; thought process was reality-based in time 
with concentration and abstract thinking intact; there was no 
evidence of flights of ideas or ideas of reference, he denied 
hallucinations, no delusions were noted, and memory appeared 
to be intact.  It was noted that suicidal ideology remained 
intact, altogether veteran cleared stated that he had no 
desire to harm himself or others, insight was limited due to 
significant amount of anxiety and depression, and judgment 
remained intact.  The veteran was given a GAF score of 40.

February 2002 VA psychiatry progress notes indicate the 
following: the veteran was alert, oriented, coherent, 
friendly, open, knowledgeable, well-dressed, well-mannered, 
continually presented with a mild anxiety presentation, 
stated his depression was not of significance, and that he 
was not suicidal and had no thoughts of harming himself or 
others.  It was also noted that his thought process and 
content were appropriate, there was no evidence of manic 
concerns or psychosis, the veteran appeared to have good 
insight and judgment for aid and healthcare and social 
adaptation, he denied that he was suicidal or had thoughts of 
harming himself or others, and mental status examination was 
essentially the same from previous examinations.  The veteran 
was given a GAF score of 40.

March 2002 VA psychiatry notes indicate that, on examination, 
the veteran was alert, oriented, coherent, friendly, open, 
knowledgeable well-dressed, well-mannered, had positive eye 
contact, had improved mood, and had a positive sense humor.  
It was noted that the veteran denied any alterations of 
perceptions, suicidal ideation, or thoughts of harming 
himself or others.  It was also noted that the veteran 
appeared to have good insight and judgment for aid and 
healthcare and social adaptation.  The veteran was given a 
GAF score of 40.

April 2002 VA psychiatry notes indicate that the veteran was 
currently stabilized on his medications and was having no 
significant problems, that he admitted to continual anxiety, 
secondary to being exposed to aircraft, and that, otherwise, 
he felt that he was able to return back to work.  On 
examination, the veteran was alert, oriented, coherent, very 
friendly, open, knowledgeable, well-dressed, well-mannered, 
had positive eye contact, mood was now improved, and he had a 
positive sense of humor.  He was noted to continue to have 
some mild PTSD symptoms triggered by exposure to aircraft, 
but otherwise was doing quite well, he denied alterations of 
perceptions, his thought processing was logical and coherent, 
with cause and effect, he denied suicidal ideations or 
thoughts of harming himself or others, and he appeared to 
have good insight and judgment for aid and healthcare and 
social adaptation.  The veteran was given a GAF score of 45. 

The veteran was afforded a VA examination in June 2002.  At 
that time the veteran reported the following: nightmares one 
to two time per week, and flashbacks when he was driving; 
increased startle response and hypervigilance; that he was 
paranoid in crowds and got headaches from watching everybody 
so intently; occasional panic attacks; depressed mood; 
decreased concentration; no suicidal or homicidal ideation, 
but at times intrusive, impulsive thoughts to hurt someone, 
but no ongoing thought or intent to harm anyone; no auditory 
or visual hallucinations; that he did not do much socially 
with his wife, but did belong to a model airplane club, 
attended church once a week, played bass guitar for the music 
program at church, and had two friends in town whom he 
called, but did not see very often.  On mental status 
examination, the following was noted: he was alert, casually-
dressed, and cooperative; no noticeable tic; no other 
movement disorders; speech was of a normal rate, rhythm and 
productivity; mood was dysthymic; affect was somewhat 
restricted; though process and thought content were goal-
directed with any apparent response to the internal stimuli 
and no looseness of associations or flight of ideas; 
cognition was grossly intact; and insight and judgment were 
good.  The examiner noted that he veteran continued to have 
significant symptoms of PTSD, and that there was a recent 
exacerbation of symptoms, but that he was able to maintain 
relationships in his life, although one area of deterioration 
had been that he was now on disability from work, but was 
making efforts to find and alternative carrier.  The examiner 
opined that, while it appeared that the veteran had had 
intermittent exacerbation symptoms, his current functioning 
appeared quite similar to that noted in his last compensation 
and pension examination.  The veteran was given a GAF score 
of 58.

An October 2002 private treatment note indicates that the 
veteran claimed that he was having obtrusive thoughts to hurt 
people.  The veteran stated that he would never act on them, 
but that he got thoughts that he should kill his children or 
hurt someone standing next to him in a grocery line, that he 
always had the tendency for some of this to come to mind, but 
it had been much worse over the last week.

February 2003 VA medical treatment notes indicate that, on 
mental status examination, the veteran was alert and oriented 
times four, was well-groomed, speech was fluent with normal 
tone and volume, affect was blunted, mood was labile, with 
crying while talking, thought process was goal-directed, he 
denied any audio or visual hallucinations or suicidal or 
homicidal ideation.

The veteran submitted a letter dated in October 2003 from his 
private therapist.  In the letter, the veteran's therapist 
indicated the following: she had seen the veteran for 
approximately 10 sessions from October 2002 to the present; 
his PTSD symptoms included constant flashbacks, 
hypervigilance, anxiety, depression, nightmares approximately 
twice a week, confusion and disorientation, all of which 
worsened after 9/11/01, and thoughts of harming his children; 
that, more recently, he reported feeling numb, was apathetic 
about previous interest in church involvement, had marital 
difficulties, and had no friends; the veteran reported 
difficulty concentrating in classes due to medications, but 
when medicines were reduced, he became violently angry; he 
had an unstable long- and short-term memory; he made good 
grades, yet complained of confusion, dissociation, and 
flashbacks, which interfered with personal relationships at 
home, school and church; he reported constant feelings of 
guilt after flashbacks; it appeared that his ability to 
maintain a job in his field of study would be severely 
restricted; and he wanted to be able to function as a 
breadwinner for his family, but his difficulties with his 
PTSD symptoms and behavior prevented that possibility at the 
time.  His GAF score was noted to be 45.

October 2005 VA medical treatment notes indicate that the 
veteran reported a history of anger, nightmares, depression, 
difficulty with stress and nervous tics at work, social 
withdrawal, and isolation.  It was noted that he now worked 
for the railroad, had ongoing auditory hallucinations, 
marital and family strife, and was fearful of not being able 
to work or provide for his family if his condition did not 
improve.  The veteran reported depressed mood, difficulty 
staying asleep, early morning wakening, variable appetite, 
recurrent thoughts of death, low self esteem, frequent crying 
spells, irritability, isolation and social withdrawal, 
obsessive ruminations compulsive rituals, but he denied manic 
symptoms.  The veteran reported that, when tired or under 
stress, he heard voices of telling him to kill people, but he 
did not feel compelled to follow the commands of the 
hallucinations.  The veteran denied cognitive symptoms, 
including forgetfulness, losing track of time, getting lost, 
or panic attacks.  On mental status examination, the 
following was noted: he was dressed and groomed neatly and 
appropriately, was polite and cooperative but guarded and 
fragile, and had a nervous tick that affected his left eye; 
speech was normal rate and volume; thought content was 
somewhat suspicious and guarded at times, he was fairly self-
deprecating; there were no hallucinations or illusions; 
affect was variable, bright at times, anxious and worried at 
other times, and very tearful and choked up when describing 
his trauma incident; his mood was anxious and depressed; he 
was alert and oriented to person place and time, his long-
term, short-term, and immediate-recall memory was intact; his 
abstraction abilities were present; and his insight and 
judgment were fair.  The veteran was noted to be a low risk 
for suicide.  The veteran's GAF score was noted to be 49.

November 2005 mental status examination was the same as 
October 2005 mental status examination.

The veteran was afforded another VA examination on September 
20, 2006.  It was noted that the veteran was in a relatively 
new job, that the had had to quit his job of many years in 
2001 after his hospitalization, that he was doing well on 
this job and did not have to talk to anybody very much, that 
prior to this he worked for a railroad, but it involved being 
around people, which he could not handle, and that he would 
rather work than not work, although it was difficult for him 
to be around people.  It was noted that the veteran and his 
wife had been married for seven years, that he had three 
sons, and that he liked to build model airplanes, did not 
really attend church any more, left work as soon as he could 
so as not to socialize with anyone, and talked to his sons 
about their homework.  The veteran also reported the 
following: his sleep was disturbed; his interests were 
somewhat decreased; he felt helpless and hopeless about his 
life ever getting any better; his mood most of the time was 
depressed and he often felt suicidal, but this was not an 
option; his concentration was decreased; he had a history of 
getting easily frustrated and breaking things and would often 
break things in the garage like his model planes; when he was 
on a mission in Iraq in 1998, he had heard a voice telling 
him to kill the other solders that he was with; and he tried 
not sleeping for a couple for weeks to deal with that, and 
there had been a trigger in Oman to cause that anxiety and 
therefore the hallucinations.  On mental status examination, 
the following was noted: he was dressed in jeans and a t-
shirt and was very slightly unkempt; he was cooperative, and 
psychomotor behavior was within normal limits; speech was 
normal in rate and volume; mood was depressed and anxious at 
different times; affect was congruent and yet indicated 
potential for lability; his thought processes were generally 
coherent, but he could become derailed, but redirected; his 
thought content indicated the possibility that he was 
experiencing some intrusive thoughts during the interview; 
when asked to repeat three words he responded with one 
initially unrelated word, which appeared to be something that 
he had heard in his head and was trying to control; he was 
then able to do the tasks after he was redirected; his 
attention and concentration were intact and his memory 
functions were all intact after a second try to the task; and 
his judgment as assessed on a simple question was good.  The 
veteran was given a GAF score of 50.  The VA examiner opined 
the veteran experienced frequent and serious to severe 
symptoms of PTSD, especially intrusive thoughts, chronic 
anxiety, and depression with sucidality, that caused profound 
impairment in interpersonal functioning, and that it was the 
interpersonal limitations that affected and limited 
occupational abilities.  It was noted that he was able to do 
work tasks and wanted to do work tasks, but that he could 
barely function alongside his coworkers.  Therefore, 
according to the examiner, occupational functioning was 
seriously impaired, and, at the same time, some kind of work 
was helpful to his self esteem.

After reviewing the record, the Board finds the following: 
(1) prior to VA examination on September 20, 2006, the 
veteran's PTSD does not more closely approximate the criteria 
for a 50 percent disability rating under DC 9411 than those 
for a 30 percent disability rating; (2) beginning September 
20, 2006, the veteran's PTSD more closely approximates the 
criteria for a 50 percent disability rating under DC 9411 
than those for a 30 percent disability rating; (3) the 
veteran's PTSD does not approximate the criteria for rating 
of 70 percent or higher.

Prior to September 20, 2006, the veteran's PTSD did not 
approximate occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

VA records from January 2002 to September 20, 2006 
consistently note normal speech on mental status examination, 
with no circumstantial, circumlocutory, or stereotyped speech 
noted.  Affect was consistently noted to be normal and 
congruent to mood, with the exception of the February 2003 VA 
note, which indicates that affect was blunted.  The record 
does not reflect any more frequent than occasional panic 
attacks, or difficulty in understanding complex commands or 
impaired abstract thinking.  Judgment has been noted to be 
good, or at least fair.

The Board notes the October 2003 letter from the veteran's 
therapist, indicating that the veteran reported an unstable 
long- and short-term memory.  However, on objective mental 
exanimation, the veteran's memory has consistently been noted 
to be intact, with little to no impairment of short- and 
long-term memory, and no memory loss approximating retention 
of only highly learned material or forgetting to complete 
tasks.  In this regard, the Board notes that mild memory 
loss, such as forgetting names, directions, recent events, 
are symptoms listed under the criteria for a 30 percent 
rating under DC 9411, and that the record has reflected no 
more than mild memory loss.

Prior to September 20, 2006, the veteran's PTSD symptoms most 
closely approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The veteran's PTSD symptoms are repeatedly characterized in 
the medical evidence as being primarily depression, anxiety, 
symptoms of suspiciousness, such as increased startle 
response and hypervigilance, nightmares and flashbacks.  The 
Board finds these symptoms to be most consistent with the 
criteria for a 30 percent rating under DC 9411.

Also, the Board notes that, prior to September 20, 2006, the 
medical evidence reflects that the veteran's PTSD was mostly 
characterized by moderate symptoms, but that severe symptoms 
manifested on occasion, primarily due to the veteran's 
traumatic memories being triggered.  These temporary periods 
of increased symptomatology included the veteran's hospital 
stay from November 28, 2001 to December 18, 2001, where he 
was noted to have a GAF score of 25 on admittance, which was 
triggered when a co-worker had asked him about a plane crash 
he had witnessed in service, and he started re-experiencing 
significant trauma and overwhelming traumatic memories.  The 
Board notes that during periods of this heightened level of 
disability, the veteran experienced severe PTSD symptoms such 
as suicidal ideation, and psychotic symptoms such as hearing 
voices.  In this regard, the Board notes the opinions of the 
veteran's treating psychologists at the time of discharge 
from his hospital stay: psychological testing results and 
clinical observation suggested that the veteran was a person 
who would have significant difficulty coping with 
circumstances that involved crisis or emergency type 
situations, as these were related to significant traumatic 
memories of the plane crash and other experiences he had 
during his military experience, and that it appeared that 
this intermittent psychotic symptomatology and confusion was 
less an issue of a chronic psychotic state that it was 
related to situations in which traumatic memories were re-
experienced due to type of stimuli in his environment that 
elicits them, and that testing suggested that psychotic 
symptoms occurred exclusively in the context of the trauma or 
re-experience of the trauma.  The Board also notes the 
opinion of the June 2002 VA examiner that, while it appeared 
that the veteran had had intermittent exacerbation of 
symptoms, his current functioning appeared quite similar to 
that noted in his last compensation and pension examination.

Thus, the medical evidence indicates that while, prior to 
September 20, 2006, the veteran had intermittent psychotic 
symptomatology, confusion and severe symptomatology, such 
symptomatology did not characterize the chronic condition of 
his PTSD.

The Board also notes the occupational impairment reflected in 
the record, such as the veteran's VA hospitalization from 
November 28, 2001 to December 18, 2001, and the veteran's 
having to leave his job after the hospitalization.  In this 
regard, the Board notes the treating psychologists' remarks 
on discharge: the veteran's treating psychologists 
recommended, based on the veteran's descriptions of is 
current duties, that he should not return to duties involving 
significant crisis or in which an inaccurate transmission of 
information could lead to danger.  They noted that it did 
appear that the veteran had significant capacity to perform 
other types of duties, but it was only these types of trauma-
related circumstances that they recommended against.  This, 
and subsequent medical evidence, indicates that the veteran 
was able to maintain employment and able to work, but was 
impaired in his ability to perform tasks that might trigger 
traumatic memories, which he was required to do in his 
position until 2001.  However, this impairment, with the 
veteran able to work, but missing work during exacerbations 
of PTSD symptoms and not being able to have certain 
occupations, approximates occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, as the veteran did, 
with routine behavior, self-care, and conversation normal.

The Board also notes the veteran's GAF scores for the period 
prior to September 20, 2006, which include scores of 25, 68, 
40, 45, 58, and 49.  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  See 38 C.F.R. § 4.130; see also the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

With the exception of the intermittent psychotic 
symptomatology noted in reaction to stimuli, such as the 
period of hospitalization, the record does not reflect 
symptomatology approximating any of the following: impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant); major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood such as a depressed man who 
avoids friends, neglects family, and is unable to works; or 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  Also, 
the record does not reflect serious symptoms such as severe 
obsessional rituals, or frequent shoplifting or serious 
impairment in social or occupational functioning such as 
having no friends, or being unable to keep a job.  In this 
regard, the Board notes that the veteran, during intermittent 
exacerbations of his symptoms, reported suicidal ideation.  
However, as discussed above, the Board does not find these 
intermittent exacerbations to characterize the chronic nature 
of the veteran's PTSD, and they do not warrant a rating in 
excess of 30 percent.  Also, as discussed above, the 
veteran's PTSD has not been productive of such moderate 
symptoms as flat affect and circumstantial speech, but has 
been productive of symptoms such as occasional panic attacks, 
and moderate difficulty in social and occupational 
functioning, such as having few friends.  However, occasional 
panic attacks moderate social and occupational functioning is 
consistent with a 30 percent rating under DC 9411.

Beginning with the September 20, 2006 VA examination, the 
veteran's PTSD most closely approximates occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The medical evidence prior the September 20, 
2006 VA examination indicated that the veteran had 
significant capacity to work and maintain employment, as long 
as such employment did not involve types of trauma-related 
circumstances.  However, on September 20, 2006 VA 
examination, the VA examiner opined that the veteran now 
experienced frequent and serious to severe symptoms of PTSD, 
especially intrusive thoughts, chronic anxiety, and 
depression with sucidality, that caused profound impairment 
in interpersonal functioning, and that it was the 
interpersonal limitations that affected and limited 
occupational abilities.  The examiner noted that the veteran 
was able to do work tasks and wanted to do work tasks, but 
that he could barely function alongside his coworkers.  
Therefore, according to the examiner, occupational 
functioning was seriously impaired.

The September 20, 2006 VA examination is thus the earliest 
medical evidence of record that the veteran had serious 
occupational functioning of a chronic nature, not just during 
intermittent periods of increased symptomatology.  
Furthermore, it was the earliest medical evidence of record 
that serious occupational impairment was due not just to 
circumstances that related to traumatic experiences, but also 
to intrusive thoughts, chronic anxiety, depression with 
sucidality, and difficulties working with others.  Thus, the 
September 20, 2006 VA examination reflects the earliest 
medical evidence of record of an increase in the level of 
severity of the veteran's PTSD symptomatology, particularly 
that symptomatology related to occupational impairment.  The 
Board therefore finds that the veteran's PTSD most closely 
approximates occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work relationships.

However, the Board does not find that the veteran's PTSD 
approximates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Even on September 20, 
2006 VA examination, the veteran was not noted to have 
obsessional rituals which interfere with routine activities, 
disorientation, neglect of personal appearance and hygiene, 
or abnormal speech or thought processes.  The Board notes 
that the veteran reported irritability, but that impaired 
impulse control as serious as unprovoked irritability with 
periods of violence has not been shown in the record.  The 
Board also notes that the veteran reported continuing 
depression, but that inability to function independently, 
appropriately and effectively due to depression has not been 
shown, and that, despite his increased symptomatology, the 
veteran has been able to maintain a job and family life, and 
essentially function independently, appropriately and 
effectively.  The Board furthermore notes the veteran 
reported that he often felt suicidal, but believed that this 
was not an option.  However, even considering such reported 
suicidal ideation, the Board finds that, when all 
symptomatology and the total level of disability due to PTSD 
is considered, that the veteran's PTSD most closely 
approximates the criteria for a 50 percent disability rating.

The Board notes the veteran's GAF score of 50, which would 
place the veteran at the high end of the range of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  However, the Board again notes that 
the veteran was able to have a job and relationship with his 
family.  The Board acknowledges that the veteran has been 
shown to have serious PTSD symptoms, but, for the reasons 
given above, the Board finds that such serious symptoms are 
contemplated by the criteria for a 50 percent disability 
rating under DC 9411.

Thus, the Board finds that the veteran's disability does not 
approximate the criteria for a rating of 50 percent or above 
under DC 9411, for the period prior to September 20, 2006, 
but finds that it does approximate the criteria for a 50 
percent rating, but no more, under DC 9411 beginning 
September 20, 2006.  Accordingly, a disability rating in 
excess of 30 percent prior to September 20, 2006 is not 
warranted, and a disability rating of 50 percent, but no 
more, is warranted beginning September 20, 2006.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.




ORDER

1. Entitlement to a disability rating in excess of 30 percent 
for PTSD, for the period prior to September 20, 2006, is 
denied.

2. Entitlement to a disability rating of 50 percent, but no 
more, for the period beginning September 20, 2006, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


